Order of the Supreme Court, Queens County, dated June 5, 1974, affirmed, without costs and with leave to defendant to move to withdraw the counterclaim contained in its amended answer at Special Term, if so advised. No opinion. The examination shall proceed at the place directed in the order under review at a time to be specified in a written notice of not less than 10 days, to be given by plaintiffs, or at such other time and place as may be agreed by the parties. Hopkins, Acting P. J., Martuscello, Latham, Shapiro and Christ, JJ., concur.